Order filed January 5, 2017




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00653-CV
                                    ____________

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION
                         OF P.P.


                       On Appeal from Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. I230121

                                      ORDER

      This is an appeal from an order to administer psychoactive medication. See
Tex. Health & Safety Code Ann. §§ 574.106, 574.108 (West 2010). On November
8, 2016, we abated this appeal for the trial court to conduct a hearing on whether
appellant desired to prosecute this appeal and to appoint counsel if necessary. The
hearing was held on November 14, 2016. Appellant confirmed she desired to
continue this appeal, and the trial court appointed Lana Shadwick to represent
appellant on appeal. We reinstated the appeal and set a due date of December 19,
2016, for appellant’s brief to be filed. Neither the brief nor a motion for extension of
time to file the brief has been filed.

       We must give this appeal preference over all other cases and advance the
appeal on the docket. Id. § 574.070(e). This accelerated schedule requires greater
compliance with briefing deadlines.

       Accordingly, we ORDER appellant’s appointed counsel, Lana Shadwick, to
file appellant’s brief no later than January 18, 2017. If the brief is not filed by that
date, counsel may be required to show cause why she should not be held in contempt
of court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                     PER CURIAM




                                            2